On Petition nor Rehearing.
The clerk of the district court complains of our previous decree-directing him to make a new and proper transcript, at his cost, of therecordj of the case below, claiming that the transcript, which was filed here and which he admits was not made in conformity with the rules of this Court—was made by the appellant, or under his supervision,, and was known to be incomplete and defective by the appellant who assumed all responsibility in the premises.
The clerk, under that state of facts, is censurable. He should not have issued the full certificate which is attached to the transcript and which has become, at this stage, a shield to the appellant, whose acts-of omission and commission he has made his own.
Had the appellee, in support of the averment of incompleteness of' the transcript by the fault of the appellant, produced the proof which the clerk relies upon, the motion to dismiss might have prevailed; but this he has not done.
If it be true, as the clerk charges, that the appellant is at fault, it would not be just to have him to make the transcript at his cost. The-appellant should be required primarily to pay those costs, as is usual in appeals generally, without prejudice to his right, which is reserved,, of claiming reimbursement of the same from the clerk, who otherwise should have had to bear the same.
It is therefore ordered that the words “ at his cost" found in our previous decree, be stricken therefrom, and the words “at appellant's cost"' be substituted thereto, and that thus amended the said decree remain undisturbed.